Citation Nr: 1824531	
Decision Date: 04/25/18    Archive Date: 05/03/18

DOCKET NO.  14-13 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for residuals of right (dominant) wrist injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from July 2000 to July 2010. 

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2012 rating decision of a Department of Veterans' Affairs (VA) Regional Office (RO) that-in pertinent part, granted service connection for post-operative traumatic deviated septum and assigned an initial noncompensable rating, and denied the wrist claim. The Veteran appealed those determinations (10/07/2013 NOD, p. 2). In a February 2014 rating decision, an RO decision review officer granted an increased rating for the deviated septus from 0 to 10 percent, effective in July 2010 (02/08/2014 Rating Decision-Narrative). The decision informed the Veteran that the decision constituted a full grant of benefits and satisfied the Veteran's appeal. See 38 C.F.R. § 4.97, Diagnostic Code 6502 (2017). The Veteran has not disputed that determination. Hence, that issue is not before the Board. After issuance of the Statement of the Case (SOC), the Veteran perfected the service connection claim. See 38 C.F.R. § 20.200 (2017).

In April 2017, the Veteran testified before the undersigned at a Board hearing via video conference. A transcript of the hearing testimony is in the claims file. The undersigned held the record of the hearing open for 60 days for receipt of additional evidence which was in fact received.


FINDING OF FACT

The weight of the evidence of record shows that the Veteran's currently diagnosed right (dominant) wrist tendon/cartilage injury is causally connected to an injury sustained in active service.

CONCLUSION OF LAW

The criteria for entitlement to service connection for residuals of right wrist injury have been met. 38 U.S.C. §§ 1110, 1154, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Since the decision is fully favorable to the Veteran, there is no need to discuss VA's compliance with the VCAA notice and assistance provisions.

Discussion

The service treatment records (STRs) are negative for any complaints related to or treatment for the right wrist. At his physical examination for separation, the Veteran did not note a history of right wrist complaints or symptoms, and the June 2010 Report of Medical Examination For Separation reflects that his upper extremities were assessed as normal. (08/10/2010 Medical Treatment-Government Facility, p. 9)

The Veteran applied for VA compensation prior to his separation from active service, and he was afforded a pre-discharge VA examination. The examination report (08/10/2012 VA Examination, p. 51-57) reflects that the Veteran reported the onset of wrist pain in 2008 after loading weapons for three days, and that he continued to experience intermittent sharp pain of 4/10 intensity when carrying objects heavier than 40 pounds. The physical examination of the wrist was normal in all facets, to include pain-free normal range of motion, and wrist x-rays which were interpreted as normal. The examiner noted that review of the STRs revealed no entries related to the wrist; and, in light of the normal examination, opined that there was no current wrist disorder to connect to active service. In light of the examination findings, as noted earlier, the RO denied the wrist claim, noting the absence of entries in the STRs and the absence of a currently diagnosed wrist disorder.

In his NOD, the Veteran asserted that his right wrist had been diagnosed with tendonitis. (10/07/2013 NOD, p. 3)

A November 2013 MRI examination report reflects that an MRI of the right wrist revealed an ulnar impact injury involving a tear of the triangular fibrocartiage and bone bruise. (04/08/2014 Medical Treatment-Government Facility) In light of that fact, the Veteran provided evidence of the first requirement for service connection, a currently diagnosed  disorder. See McClain v. Nicholson, 21 Vet.App. 319, 321 (2007).

The Veteran submitted statements from shipmates to the effect that he in fact injured the right wrist in 2008 during weapons parts unloading and, afterwards, the Veteran complained of lingering pain. The Veteran's wife also submitted a statement that the Veteran injured the right wrist in active service in 2008. (04/12/2017 Buddy/Lay, 1st, 3rd, and 4th Entries)

At the Board hearing, the Veteran's representative suggested that not all of the Veteran's STRs were in fact obtained by the RO; and, that the ones currently in the claims file were obtained from the Veteran. The Veteran testified consistent with the information already set forth. He testified that during the unloading event in 2008, while lowering and positioning the item he allowed it to swing in his right hand. He then felt an electric-like jolt that radiated up from his hand to his elbow. He talked to the on-board doctor, but he was given Ibuprofen and sent on his way. That also occurred after subsequent complaints to the on-board medical person. He testified further that he was never placed on a formal Profile, but his crewmates know his situation and compensated for him. He remembered that he no longer was required to do pushups. The Veteran testified that after the event, to include after service, certain movements would replicate the electric-like pain. He sought treatment at VA within 4 to 7 months after service. Finally, a new VA physician considered his history and ordered an MRI. He added that his symptoms became more pronounced when he had to type for his college courses. Prior to that, he compensated by avoiding actions such as throwing a football or baseball. The Veteran's wife testified that she recalled the injury in 2008, which was when they were based in Virginia, and that repetitive movements would cause the Veteran pain. She and the Veteran testified that the Veteran had to ice the wrist for relief. (04/12/2017 Hearing Testimony)

After the hearing, the Veteran submitted a medical report from N.H., M.D., wherein the doctor noted that the MRI clearly showed an impact injury, and opined that it was most likely related to the 2008 in-service injury the Veteran reported. (05/10/2017 VA Examination, p. 8)

The Veteran, his wife, and former shipmates are fully competent to report what they observed, to include events and the symptoms the Veteran may have exhibited. 38 C.F.R. § 3.159(a)(2). Second, a physician may properly rely on a patient's reported history when formulating a diagnosis or opinion on etiology. See Jandreau, 492 F. 3d 1372).

First, the undersigned observed both the Veteran and his wife at the hearing and finds them entirely credible. Hence, the reported history that Dr. H relied on in rendering an opinion on etiology does not detract from the weight to be afforded the medical opinion. The report reflects that while Dr. H did not review the claims file, the Veteran's VA medical records, to include the MRI report, were reviewed. (08/10/2017 VA Examination, p. 1) See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

In sum, the Board finds the state of the evidence to be at least in equipoise.   Hence, the claim is allowed. 38 C.F.R. §§ 3.102, 3.159(a)(2), 3.303.

ORDER

Entitlement to service connection for residuals of right (dominant) wrist injury is granted.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


